 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9   JILL MCGEE; et al.,                              Case No. 1:18-cv-00768-LJO-SAB
10                    Plaintiffs,                     ORDER DIRECTING CLERK OF THE
11                                                    COURT TO TERMINATE PLAINTIFFS
              v.                                      NOADIAH     RIAZ,     CHRISTINE
12                                                    D’AMBROSI, AND LACEY HOXSIE
     POVERELLO HOUSE; et al.,                         ONLY AS PARTIES IN THIS ACTION
13                                                    PURSUANT TO FED. R. CIV. P. 41(a)
                      Defendants.
14
                                                      (ECF No. 42)
15
16
17            On October 2, 2019, a stipulation was filed dismissing all claims brought by

18   Plaintiffs Noadiah Riaz, Christine D’Ambrosi, and Lacey Hoxsie from this action

19   without prejudice. In light of the stipulation of the parties, Plaintiffs Noadiah Riaz,

20   Christine D’Ambrosi, and Lacey Hoxsie shall be terminated in this action, Fed. R. Civ.

21   P. 41(a)(1)(A)(ii); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1076

22   (9th Cir. 1999).

23
     IT IS SO ORDERED.
24
25
     Dated:        October 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                  1
